        Case 4:20-cv-00020-BMM Document 14 Filed 12/01/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION


SANDRA CURTIS,                                      Case No. 4:20-cv-00020-BMM

         Plaintiff,

vs.                                                    ORDER OF DISMISSAL

WALMART STORES, INC. and DOES
A-D,

         Defendants.



      This matter comes before the Court on the Stipulation to Dismiss with Prejudice.

The Court, being fully advised in the premises, finds and orders as follows:

      IT IS HEREBY ORDERED that the lawsuit filed herein is dismissed with prejudice.

      IT IS HEREBY FURTHER ORDERED that the parties shall each bear their own

costs and attorneys' fees.

      Dated this 1st day of November, 2020.




                                          -1-
